



COURT OF APPEAL FOR ONTARIO

CITATION: Sirdi Sai
    Sweets Inc. v. Indian Spice & Curry Ltd., 2015 ONCA 502

DATE: 20150703

DOCKET: C59877

Doherty, Pepall and Huscroft JJ.A.

BETWEEN

Sirdi Sai Sweets Inc.

Plaintiff

and

Indian Spice & Curry Ltd., Jaipur Gore Plaza
    Inc., Peel Standard Condominium Corporation 767, Madhu Grover, Rakesh Grover,
    Jeff Lal and Rakesh Uppal

Defendants

AND BETWEEN

Indian
    Spice and Curry Ltd. and Rakesh Uppal

Respondents (Plaintiffs by Counterclaim)

and

Ramesh
    Mehta
and Sirdi Sai Sweets

Appellant/Moving Party (Defendants by Counterclaim)

Ramesh Mehta, appearing in person

Michael Title, for the respondents, Indian Spice and
    Curry Ltd. and Rakesh Uppal

Heard:  June 30, 2015

On appeal from the judgment of Justice F.L. Myers of the Superior
    Court of Justice, dated December 15, 2014.

APPEAL BOOK ENDORSEMENT

[1]

We cannot accept the arguments advanced by the appellant.  In our view,
    the trial judge properly held that the appellant was liable on his guarantee.

[2]

We address each argument as we understand it.

[3]

On the tampering argument, there is no evidence that any document was
    tampered with in court.  The trial judge addressed the argument and rejected
    it.  We also see no connection between the alleged tampering and the merits of
    the claim against the appellant.

[4]

On the bias argument, we reject as without merit the claim that the
    trial judge was biased.  The appellant fails to distinguish between a judge who
    disagrees with a position taken by a litigant and a biased judge.

[5]

In respect of the exclusivity issue, we agree with the trial judges
    observation, at paras. 3-4, that any breach of the exclusivity provision of the
    lease was independent of the obligation to pay rent and, hence, the obligation
    to pay under the guarantee.

[6]

The appeal is dismissed.  Costs awarded to the respondent in the amount
    of $10,000, inclusive of disbursements and all taxes.


